DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Haigh et al., US Patent Application Publication No. 2008/0207475 (hereinafter referred to as Haigh).  
Regarding claims 1-5 and 8-9, Haigh discloses a lubricating oil composition for use in engine and hydraulic oils (as recited in claims 8-9) (Para. [0224]) comprising a 
The difference between Haigh and claim 1 is that Haigh does not disclose an embodiment comprising all the compounds.  
It is the position of the examiner that one of ordinary skill in the art at the time of the invention would immediately envisage the claimed composition of claim 1 from the disclosure of Haigh with a reasonable expectation of success.  

Regarding claims 10-12, see discussion above.  

Claim Rejections - 35 USC § 103
Claims 1-4 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Donnelly et al., US Patent Application Publication No. 2012/0264666 (hereinafter referred to as Donnelly).  
Regarding claims 1-4 and 8-9, Donnelly discloses a lubricating oil composition for use in automotive and hydraulic oils (as recited in claims 8-9) (Para. [0013]) comprising a base oil (as recited in claim 1) (Para. [0013]) to which is added additives including triphenyl monothiophosphate (neutral phosphorus-based compound (B) as recited in 
The difference between Donnelly and claim 1 is that Donnelly does not disclose an embodiment comprising all the compounds.  
It is the position of the examiner that one of ordinary skill in the art at the time of the invention would immediately envisage the claimed composition of claim 1 from the disclosure of Donnelly with a reasonable expectation of success.  

Regarding claims 10-12, see discussion above.  

Conclusion
6.         There were unused X references from the ISR report.  Also, of note – there are many references that read on the claims as instantly recited.  The examiner is of the position that the prior art cited adequately reads on the claims as instantly recited.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771